 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
     ROBERT FOX, an individual,                      )
 9                                                   )   NO. 2:19-cv-00955-RSL
                                        Plaintiff,   )
10                                                   )
            v.                                       )   ORDER GRANTING STIPULATED
11                                                   )   MOTION FOR TEMPORARY STAY
     CITY OF BELLINGHAM,                             )   OF CASE
12                                                   )
                                     Defendant.      )
13                                                   )
                                                     )
14
            The Court has considered the Stipulated Motion for Temporary Stay of Case for the
15
     above-referenced case.
16
            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Stipulated Motion
17
     for Temporary Stay of Case to stay discovery, pretrial deadlines, and trial until October 22,
18
     2021 be GRANTED. The parties shall propose to the Court a new scheduling order and trial
19
     date for the Court’s consideration upon completion of the stay.
20

21          Dated this 24th day of June, 2021.
22

23
                                          THE HONORABLE ROBERT S. LASNIK
24                                        UNITED STATES DISTRICT JUDGE

25

26

27
     ORDER GRANTING STIPULATED MOTION FOR TEMPORARY                       CORR|DOWNS PLLC
                                                                          100 WEST HARRISON STREET
     STAY OF CASE - 1                                                     SUITE N440
     No. 2:19-cv-00955-RSL                                                SEATTLE, WA 98119
                                                                          206.962-5040
 1   Presented by:
 2   CORR|DOWNS PLLC
 3
     By s/ Jacob M. Downs
 4      Jacob M. Downs, WSBA No. 37982
        Gretchen J. Hoog, WSBA No. 43248
 5      Jacqueline Middleton, WSBA No. 52636
        100 W. Harrison St., Suite N440
 6      Seattle, WA 98119
        Telephone: 206.962.5040
 7      jdowns@corrdowns.com
 8      ghoog@corrdowns.com
        jmiddleton@corrdowns.com
 9   Attorneys for Plaintiff

10   CITY OF BELLINGHAM
11
     By s/ Shane P. Brady
12      Shane P. Brady, WSBA No. 34003
        Assistant City Attorney
13
        210 Lottie Street
14      Bellingham, WA 98225-4089
        Phone: (360) 778-8270
15      sbrady@cob.org
     Attorneys for Defendant
16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING STIPULATED MOTION FOR TEMPORARY   CORR|DOWNS PLLC
                                                      100 WEST HARRISON STREET
     STAY OF CASE - 2                                 SUITE N440
     No. 2:19-cv-00955-RSL                            SEATTLE, WA 98119
                                                      206.962-5040
